EXHIBIT 10.11

AMENDMENT TO

 

TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK

OWNERSHIP PLAN

 

Pursuant to the authority delegated to the undersigned by the Board of Directors
of Tennant Company, the Tennant Company Profit Sharing and Employee Stock
Ownership Plan is hereby amended effective August 1, 2002 as follows:

Section 6.4 of the Tennant Company Profit Sharing and Employee Stock Ownership
Plan is amended to read as follows:

Sec. 6.4  Application of Dividends.  Dividends on shares of Company Stock held
in the ESOP Account shall be allocated as follows:

(a)           Dividends held in the Unallocated Reserve and on shares of Company
Stock allocated to ESOP Accounts which were acquired with the proceeds of an
Exempt Loan shall be applied as follows:

(1)           Dividends received on shares of Company Stock held in the
Unallocated Reserve shall first be used to repay principal and interest then due
on the Exempt Loan used to acquire such shares.  If the amount of such dividends
exceeds the amount needed to repay such principal and interest, the excess shall
be held in the Unallocated Reserve until it is needed to repay principal and
interest due on such Exempt Loan or, with the prior concurrence of the Company,
the excess may be (i) used to prepay principal on such Exempt Loan, or (ii)
treated as a general investment gain of the Fund and allocated to the ESOP
Accounts of Participants.  Any amounts allocated to ESOP Accounts as general
investment gain shall be allocated in proportion to the number of shares held in
said Accounts as of the last Valuation Date for the Plan Year for which they are
allocated.  Any dividends so allocated shall not be considered an Annual
Addition with respect to a Participant for purposes of Sec. 7.1.

(2)           If the amount necessary to repay principal and interest then due
on the Exempt Loan exceeds the amount of dividends on shares acquired with the
proceeds of the Exempt Loan that are held in the Unallocated Reserve, the
remaining amount then due shall be repaid from dividends on shares of Company
Stock allocated to ESOP Accounts that were acquired with the proceeds of the
Exempt Loan and released from the Unallocated Reserve.  To the extent dividends
on such allocated shares exceed the amount necessary to repay principal and
interest then due on the Exempt Loan, they may with the prior concurrence of the
Company be used to prepay principal on the Exempt Loan.  Dividends remaining
after such payments shall be allocated to the ESOP Accounts holding the shares
on which the dividends were paid.

(b)           Dividends on any other shares of Company Stock allocated to ESOP
Accounts shall be invested in Company Stock acquired in accordance with Section
10.1(f).  Such Company Stock shall be allocated to the ESOP Account holding the
shares on which the dividends were paid.

(c)           The Trustee shall maintain records which will permit it to
determine the dividends and shares subject to Section 6.4(a) and 6.4(b).

 

Dated:  October 3, 2002

 

 

TENNANT COMPANY

 

 

 

 

 

 

 

By

  /s/ Janet Dolan

 

 

Its President

 

 

--------------------------------------------------------------------------------


 

MERGER OF TENNANT COMMERCIAL RETIREMENT SAVINGS PLAN

INTO

TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Pursuant to the authority delegated to the undersigned by the Board of Directors
of TENNANT Company, the undersigned hereby authorizes the merger of the Tennant
Commercial Retirement Savings Plan into the TENNANT Company Profit Sharing and
Employee Stock Ownership Plan effective as of January 1, 2003.

 

As a condition of such merger, provisions shall be made so that each participant
and beneficiary will receive a benefit immediately after the merger which is
equal to the benefit he or she would have been entitled to receive immediately
before the merger.

 

 

Dated:  December 30, 2002

TENNANT Company

 

 

 

 

 

 

 

By

  /s/ Janet M. Dolan

 

 

Its President

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK

OWNERSHIP PLAN

 

 

Pursuant to the authority delegated to the undersigned by the Board of Directors
of Tennant Company, the Tennant Company Profit Sharing and Employee Stock
Ownership Plan is hereby amended effective January 1, 2003, as follows:

Section 4.1(f) of the Tennant Company Profit Sharing and Employee Stock
Ownership Plan is amended to read as follows:

Section 4.1            Qualified Employee.

(f)            Any individual who is classified by a Participating Employer as a
temporary employee and whose Employment Commencement Date is on or after January
1, 2002, is not a Qualified Employee during the period while so classified.

 

 

Dated as of January 1, 2003

 

 

TENNANT COMPANY

 

 

 

 

 

 

 

 

By

  /s/ Janet Dolan

 

 

Its President

 

--------------------------------------------------------------------------------